Exhibit 10.42

THE DUN & BRADSTREET CORPORATION

2009 STOCK INCENTIVE PLAN

INTERNATIONAL STOCK OPTION AWARD

(DATE)

This STOCK OPTION AWARD (this “Award”) is being granted to Fname Lname (the
“Participant”) as of this             day of             , YYYY (the “Grant
Date”) by THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant to THE DUN &
BRADSTREET CORPORATION 2009 STOCK INCENTIVE PLAN (the “Plan”). Capitalized terms
not defined in this Award have the meanings ascribed to them in the Plan.

1. Grant of Stock Option. The Company hereby grants to the Participant pursuant
to the Plan the right and option (an “Option”) to purchase, subject to the terms
of this Award and the Plan and subject to the vesting provisions of Section 3,
all or any part of the aggregate of #Options shares of the Company’s common
stock, par value $.01 per share (the “Shares”), at a purchase price per Share of
$Grant Price which is the Fair Market Value per Share on the Grant Date (the
“Option Price”). This Option is a U.S. non-qualified stock option and,
accordingly, does not qualify as an incentive stock option under Section 422 of
the Code.

2. Term of Option. This Option shall expire on the tenth (10) anniversary of the
Grant Date (the “Expiration Date”) and must be exercised, if at all, on or
before the earlier of the Expiration Date or the date on which this Option is
earlier terminated in accordance with the provisions of Section 4 of this Award.

3. Vesting. Except as otherwise provided herein, this Option shall vest in equal
installments on the first, second, third and fourth anniversaries of the Grant
Date (i.e., 25% on each anniversary) and shall be exercisable only to the extent
that it has vested. Except as provided in Section 4(b), this Option shall cease
to vest upon the Participant ceasing to provide services as an employee, and may
be exercised after the Participant’s date of termination only as set forth
below.

 

-1-



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) Vesting and Exercisability Upon Termination due to Death or Disability. If
the Participant ceases to provide services as an employee to the Company and its
Affiliates by reason of death or Disability on or after the first anniversary of
the Grant Date, (i) the unvested portion of such Option shall immediately vest
in full and (ii) such portion may thereafter be exercised during the shorter of
(A) the remaining term of the Option or (B) five years after the date of
termination.

(b) Vesting and Exercisability Upon Termination due to Retirement. If the
Participant ceases to provide services as an employee to the Company and its
Affiliates by reason of Retirement on or after the first anniversary of the
Grant Date, the unvested portion of the Option shall continue to vest (to the
extent that it is not yet vested) and may thereafter be exercised during the
shorter of (i) the remaining term of the Option or (ii) five years after the
date of such termination (the “Post-Retirement Exercise Period”), but only to
the extent such Option was vested (including any vesting that occurs during the
Post-Retirement Exercise Period) at the time the Option is exercised; provided,
however, that if the Participant dies within the Post-Retirement Exercise
Period, the unexercised portion of the Option may thereafter be exercised during
the shorter of (i) the remaining term of the Option or (ii) the period that is
the longer of (A) five years after the date of such termination or (B) one year
after the date of death (the “Special Exercise Period”), but only to the extent
such Option was vested (including any vesting that occurs during the Special
Exercise Period) at the time the Option is exercised.

(c) Effect of Other Termination. If the Participant ceases to provide services
as an employee to the Company and its Affiliates (i) for any reason (other than
death, Disability or Retirement on or after the first anniversary of the Grant
Date) or (ii) for any reason prior to the first anniversary of the Grant Date,
the unexercised portion of the Option may

 

-2-



--------------------------------------------------------------------------------

thereafter be exercised during the period ending 90 days after the date of such
termination, but only to the extent such Option was vested at the time of such
termination.

5. Manner of Exercise.

(a) Option Exercise and Issuance of Shares. Until the Company determines
otherwise, Option exercises and delivery of Shares will be administered by an
independent third-party broker selected from time to time by the Company.

(b) Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Company, with
all Applicable Laws concerning the issuance of Shares including, without
limitation, the Company’s insider trading policy.

6. Tax Withholding.

(a) The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefit tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to the settlement and the receipt of any
dividends; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Option to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant is subject to Tax-Related Items in more than
one jurisdiction between the Grant Date and the date of

 

-3-



--------------------------------------------------------------------------------

any relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(b) Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (1) withholding from
the Participant’s wages or other cash compensation paid to the Participant by
the Company and/or the Employer; or (2) withholding from proceeds of the sale of
the Shares either through a voluntary sale or through a mandatory sale arranged
by the Company (on Participant’s behalf pursuant to this authorization).

(c) Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates.

(d) Finally, the Participant agrees to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

7. Nontransferability of Option. This Option shall not be transferable by the
Participant otherwise than by will, by the laws of descent and distribution and,
during the lifetime of the Participant this Option may only be exercised by the
Participant.

 

-4-



--------------------------------------------------------------------------------

8. Change in Control. If there is a Change in Control of the Company, the
unvested portion of the Option shall become fully vested and exercisable as of
the date of the Change in Control provided the Participant continues to provide
services as an employee to the Company or its Affiliates from the Grant Date
until the date of the Change in Control.

9. Change in Capital Structure. The terms of this Option, including the number
of Shares subject to this Option, shall be adjusted in accordance with
Section 13 of the Plan as the Committee determines is equitably required in the
event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of Shares or other similar changes in
capitalization.

10. Privileges of Stock Ownership. The Participant shall not have any of the
rights of a shareholder of the Company with respect to any Shares until the
Shares are issued to the Participant and no adjustment shall be made for cash
distributions in respect of such Shares for which the record date is prior to
the date upon which such Participant or Permitted Transferee shall become the
holder of record thereof.

11. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.

12. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award (including the appendix) constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior understandings and agreements with respect to such
subject matter. To the extent any provision of this Award is inconsistent or in
conflict with any term or provision of the Plan, the Plan shall govern. Any
action taken or decision

 

-5-



--------------------------------------------------------------------------------

made by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.

13. No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such Employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. The future value of the underlying Shares is unknown and cannot be
predicted with certainty. Participation in the Plan with respect to this Award
shall not entitle the Participant to participate with respect to any other award
in the future or benefits in lieu of Options, even if Options have been granted
repeatedly in the past. Any payment or benefit paid to the Participant with
respect to this Award shall not be considered to be part of the Participant’s
“salary,” and thus, shall not be taken into account for purposes of calculating
any termination indemnity, severance pay, redundancy, dismissal, end of service
payment, bonuses, long-term service awards, retirement, pension payment, welfare
benefits, or any other employee benefits. In no event should this Award be
considered as compensation for or relating to, past services for the Company,
the Employer, or any Affiliate of the Company, nor is this Award or the
underlying Shares intended to replace any pension rights or compensation. All
decisions with respect to future Options, if any, will be at the sole discretion
of the Company. In the event that the Participant is not an employee of the
Company, the Award will not be interpreted to form an employment contract or
relationship with the Company, the Employer or any Affiliate of the Company. The
future value of the underlying Shares is unknown and cannot be predicted with
certainty. If the underlying Shares do not increase in value, the Options will
have no value. If the Participant exercises the Participant’s Option and obtains
Shares, the value

 

-6-



--------------------------------------------------------------------------------

of those Shares acquired upon exercise may increase or decrease in value, even
below the Option Price. In consideration of the grant of Options, no claim or
entitlement to compensation or damages shall arise from termination of the
vesting of the Option or cancellation of the Option following the Participant
ceasing to provide services as an employee to the Company or the Employer
(regardless of the reason for the termination, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of any employment agreement) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Award, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such claim. In the event of termination of
the Participant’s employment (whether or not later found to be invalid or in
breach of the employment laws in the jurisdiction where the Participant provides
services or the terms of any employment agreement), the Participant’s right to
receive Options and vest in Options under the Plan, if any, will terminate
effective as of the date that the Participant is no longer providing services as
an employee. The Committee shall have the exclusive discretion to determine when
the Participant is no longer providing services for purposes of the
Participant’s Option. Unless otherwise provided in the Plan or Option or by the
Company in its discretion, the Options and benefits evidenced by this document
do not create any entitlement to have the Options transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any Change in Control or other corporate transaction affecting
the Shares. Neither the Company, the Employer nor any Affiliate shall be liable
to the Participant for any foreign exchange rate fluctuation between
Participant’s local currency and the United States dollar that may affect the
value of the Option or any amounts due to the Participant in the exercise of the
Option or the subsequent sale of any Shares acquired upon exercise.

 

-7-



--------------------------------------------------------------------------------

14. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

15. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Option by and among, as
applicable, the Employer, and the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company, the Employer, and any Affiliate
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company or an
Affiliate, details of all Options or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan. The
Participant understands that the recipients of Data may be located in the United
States or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that the Participant may request a list with the names and addresses
of any potential recipients of the Data by contacting the Participant’s local
human resources representative. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan.

 

-8-



--------------------------------------------------------------------------------

The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative. The Participant understands that he or she is
providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke his or her
consent, the Participant’s employment status and career with the Employer will
not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant the Participant Options or other equity awards or administer or maintain
such awards. Therefore, the Participant understands that refusing or withdrawing
the Participant’s consent may affect the Participant’s ability to participate in
the Plan. For more information on the consequences of the Participant’s refusal
to consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.

16. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

17. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan and before taking any action related to the Plan.

 

-9-



--------------------------------------------------------------------------------

18. Language. If the Participant receives this Award or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. The Participant hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature.

20. Appendix. Notwithstanding any provisions in this Award, the Option shall be
subject to any special terms and conditions set forth in any Appendix to this
Award for the Participant’s country. Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Option.

21. Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

22. Waiver. The Participant acknowledges that a waiver by the Company or breach
of any provision of this Option shall not operate or be construed as a waiver of
any other provision of this Option or of any subsequent breach by the
Participant or any other Participant.

 

-10-



--------------------------------------------------------------------------------

23. Governing Law.

(a) The laws of the State of New Jersey, U.S.A., including tort claims, (without
giving effect to its conflicts of law principles) govern exclusively all matters
arising out of or relating to this Award, including, without limitation, its
validity, interpretation, construction, performance, and enforcement.

(b) Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award shall bring the legal action or
proceeding in the United States District Court for the District of New Jersey
and any of the courts of the State of New Jersey, U.S.A.

(c) Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Award brought in any court of the State of New Jersey, U.S.A., or the United
States District Court for the District of New Jersey, including, without
limitation, a motion to dismiss on the grounds of forum non conveniens or lack
of subject matter jurisdiction; and (b) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.

(d) Each of the Company and the Participant submits to the exclusive
jurisdiction (both personal and subject matter) of (a) the United States
District Court for the District of New Jersey and its appellate courts, and
(b) any court of the State of New Jersey, U.S.A., and its appellate courts, for
the purposes of all legal actions and proceedings arising out of or relating to
this Award.

IN WITNESS WHEREOF, this Stock Option Award has been duly executed as of the
date first written above.

 

THE DUN & BRADSTREET CORPORATION By:  

 

     

 

-11-



--------------------------------------------------------------------------------

APPENDIX

THE DUN & BRADSTREET CORPORATION

2009 STOCK INCENTIVE PLAN

INTERNATIONAL STOCK OPTION AWARD

This Appendix includes additional terms and conditions that govern the Options
granted to the Participant if the Participant resides in one of the countries
listed herein. This Appendix forms part of the Award. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Award or the
Plan.

This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2012. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information noted herein as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time the Participant exercises
the Option and purchases Shares, or when the Participant subsequently sells the
Shares purchased under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

Finally, the Participant understands that if he or she a citizen or resident of
a country other than the one in which the Participant is currently working,
transfers employment after the Grant Date, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

BELGIUM

Terms and Conditions

Tax Considerations. If the Option is accepted in writing within 60 days of the
offer date, the Option will be subject to taxation on the 60th day following the
offer date of the Option. If the Participant does not accept the Option in
writing within 60 days of the offer, he or she will likely be taxed at exercise.
Please refer to the Belgium Offer Letter that the Participant will receive along
with his or her grant for a more detailed description of the tax consequences of
choosing to accept the Option within 60 days of the offer date. The Participant
should consult his or her personal tax advisor regarding the tax consequences
and completion of the additional forms.

 

-12-



--------------------------------------------------------------------------------

Termination of Employment. These provisions replace Section 4(b)-(c) of the
Award:

(b) Vesting and Exercisability Upon Termination of Employment by Retirement. If
the Participant’s active employment with the Company and its Affiliates
terminates by reason of retirement (meaning the employee meets the definition of
“Retirement” set forth in the Plan and is eligible for and will receive pension
benefits directly following the termination date of his or her employment
contract)), on or after the first anniversary of the Grant Date, the unvested
portion of the Option shall continue to vest (to the extent not vested) and may
thereafter be exercised during the shorter of (i) the remaining term of the
Option or (ii) five years after the date of such termination of active
employment (the “Post-Retirement Exercise Period”), but only to the extent such
Option was vested (including any vesting that occurs during the Post-Retirement
Exercise Period) at the time the Option is exercised; provided, however, that if
the Participant dies within the Post-Retirement Exercise Period, the unexercised
portion of the Option may thereafter be exercised during the shorter of (i) the
remaining term of the Option or (ii) the period that is the longer of (A) five
years after the date of such termination of active employment or (B) one year
after the date of death (the “Special Exercise Period”), but only to the extent
such Option was vested (including any vesting that occurs during the Special
Exercise Period) at the time the Option is exercised.

(c) Effect of Other Termination of Employment. If the Participant’s active
employment with the Company and its Affiliates terminates (i) for any reason
(other than death, Disability or retirement (as defined in Section 4(b) above)
after the first anniversary of the Grant Date) or (ii) for any reason on or
prior to the first anniversary of the Grant Date, the unexercised portion of the
Option may thereafter be exercised during the period ending 90 days after the
date of such termination of active employment, but only to the extent such
Option was vested at the time of such termination of active employment.

Notifications

Tax Reporting Notification. The Participant is required to report any brokerage
or bank accounts opened and maintained outside Belgium on his or her annual tax
returns.

CHINA

Terms and Conditions

Manner of Exercise. This provision supplements section 5 of the Award:

Due to regulatory requirements, the Participant will be required to exercise the
Option using the cashless sell-all method of exercise. To complete a cashless
sell-all exercise, the Participant agrees to instruct the broker to: (i) sell
all of the Shares issued upon exercise; (ii) use the proceeds to pay the Option
Price, brokerage fees and any applicable Tax-Related Items; and (iii) remit the
balance in cash to the Participant. The Participant will not be permitted to
hold Shares after exercise. Depending on the development of laws and status as a
national of a country other than the People’s Republic of China (“PRC”), the
Company reserves the right to modify the methods of exercising the Option and,
in its sole discretion, to permit cash exercise, cashless sell-to cover exercise
or any other method of exercise and payment of Tax-Related Items permitted under
the Plan.

 

-13-



--------------------------------------------------------------------------------

Exchange Control Restrictions. To the extent Participant is a PRC national, he
or she understands and agrees that, due to exchange control laws in China, the
Participant must immediately repatriate the proceeds from the cashless exercise
to China. The Participant further understands that such repatriation of the
proceeds may be effected through a special exchange control account established
by the Company or an Affiliate, and the Participant hereby consents and agrees
that the proceeds from the cashless exercise may be transferred to such special
account prior to being delivered to the Participant. The proceeds may be paid in
U.S. dollars or local currency, at the Company’s discretion. If the proceeds are
paid in U.S. dollars, the Participant acknowledges that he or she may be
required to set up a U.S. dollar bank account in China so that the proceeds may
be delivered to this account. If the proceeds are converted to local currency,
the Participant acknowledges that the Company (including its Affiliates) is
under no obligation to secure any exchange conversion rate, and the Company may
face delays in converting the proceeds to local currency due to exchange control
restrictions in China. The Participant agrees to bear any currency fluctuation
risk between the time the Shares are sold and the time the sale proceeds are
distributed through any such special exchange account. The Participant further
agrees to comply with any other requirements that may be imposed by the Company
in the future in order to facilitate compliance with exchange control
requirements in China, including without limitation, a shortening of the period
after the Participant’s termination of employment during which the Option may
vest and/or be exercised. Without limitation to the foregoing, the Participant
agrees to sign any agreements, forms and/or consents that may be requested by
the Company or the Company’s designated broker to effectuate the remittances,
transfers, conversions or other processes affecting the proceeds from the
cashless exercise of the Participant’s Options. These restrictions will apply to
PRC nationals only.

FRANCE

Terms and Conditions

Language Consent

By accepting the Option, Participant confirms having read and understood the
Plan and the Award, including all terms and conditions included therein, which
were provided in the English language. Participant accepts the terms of those
documents accordingly.

En acceptant cette Option, le Participant confirme avoir lu et compris le Plan
et l’accord, incluant tous leurs termes et conditions, qui ont été transmis en
langue anglaise. Le Participant accepte les dispositions de ces documents en
connaissance de cause.

Notifications

Exchange Control Information. The Participant must comply with the exchange
control regulations in France. The Participant may hold stock outside France,
provided the Participant declares any bank or stock account opened, held or
closed abroad to the French tax authorities on an annual basis in the
Participant’s personal income tax returns. Furthermore, the Participant must
declare to the customs and excise authorities any cash or securities the
Participant imports or exports without the use of a financial institution when
the value of the cash or securities exceeds €10,000.

 

-14-



--------------------------------------------------------------------------------

Option Not Tax-Qualified. The Participant understands that the Option is not
intended to be French tax-qualified.

HONG KONG

Terms and Conditions

WARNING: This offer of Options and the Shares to be issued upon exercise of the
Options do not constitute a public offer of securities under Hong Kong law and
are available only to employees of the Company or its Affiliates. The contents
of the Award, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Options and the Shares to
be issued upon exercise of the Options are intended only for the personal use of
each eligible employee of the Employer, the Company, or its Affiliate and may
not be distributed to any other person. If the Participant is in any doubt about
any of the contents of the Award, including this Appendix, or the Plan, the
Participant should obtain independent professional advice.

Privileges of Stock Ownership. This provision supplements Section 10 of the
Award:

To facilitate compliance with securities laws in Hong Kong, the Participant
agrees not to sell or transfer the Shares issued upon exercise of the Options
within six months of the Grant Date.

Notifications

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

Securities Law Information. The Option and the Shares to be issued upon exercise
of the Options do not constitute a public offer of securities and are available
only for employees of the Company or an Affiliate.

IRELAND

Notifications

Director Notification Requirement. If the Participant is a director, shadow
director or secretary of an Irish Affiliate, pursuant to Section 53 of the Irish
Company Act 1990, the Participant must notify the Irish company in writing
within five business days of receiving or disposing of an interest in the
Company (e.g., Options, Shares, etc.), or within five business days of becoming
aware of the event giving rise to the notification requirement, or within five
business days of becoming a director or secretary if such an interest exists at
the time. This notification requirement also applies with respect to the
interests of a spouse or minor child whose interests will be attributed to the
director, shadow director or secretary.

 

-15-



--------------------------------------------------------------------------------

NETHERLANDS

Terms and Conditions

Termination of Employment. These provisions replace Section 4(b)-(c) of the
Award:

(b) Vesting and Exercisability Upon Termination of Employment by Retirement. If
the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the grant due to death,
Disability (as defined in the Plan) or retirement (meaning the employee can meet
the definition of “Retirement” set forth in the Plan and is eligible to receive
and will receive (pre)pension or early retirement benefits directly following
the termination date of his or her employment contract), on or after the first
anniversary of the Grant Date, the unvested portion of the Option may thereafter
be exercised during the shorter of (i) the remaining term of the Option or
(ii) five years after the date of such termination of active employment (the
“Post-Retirement Exercise Period”), but only to the extent such Option was
vested (including any vesting that occurs during the Post-Retirement Exercise
Period) at the time the Option is exercised; provided, however, that if the
Participant dies within the Post-Retirement Exercise Period, the unexercised
portion of the Option may thereafter be exercised during the shorter of (i) the
remaining term of the Option or (ii) the period that is the longer of (A) five
years after the date of such termination of active employment or (B) one year
after the date of death (the “Special Exercise Period”), but only to the extent
such Option was vested (including any vesting that occurs during the Special
Exercise Period) at the time the Option is exercised.

(c) Effect of Other Termination of Employment. If the Participant’s active
employment with the Company and its Affiliates terminates (i) for any reason
(other than death, Disability or retirement (as defined in Section 4(b) above)
after the first anniversary of the Grant Date) or (ii) for any reason on or
prior to the first anniversary of the Grant Date, the unexercised portion of the
Option may thereafter be exercised during the period ending 30 days after the
date of such termination of active employment, but only to the extent such
Option was vested at the time of such termination of active employment.

Notifications

Securities Law Information. The Participant should be aware of the Dutch insider
trading rules, which may impact the sale of Shares purchased under the Plan. In
particular, the Participant may be prohibited from effecting certain share
transactions if he or she has insider information regarding the Company.

By accepting the Option, the Participant acknowledges having read and understood
this Securities Law Information section and acknowledges that it is his or her
responsibility to comply with the following Dutch insider trading rules.

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published,

 

-16-



--------------------------------------------------------------------------------

would reasonably be expected to affect the stock price, regardless of the
development of the price. In the case of the Company, an insider could be any
employee of any Affiliate in the Netherlands who has inside information as
described herein.

Given the broad scope of the definition of inside information, certain employees
working at a Affiliate in the Netherlands (including the Participant) may have
inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when the Participant had
such inside information.

If the Participant is uncertain whether the insider trading rules apply to him
or her, then Participant should consult with his or her personal legal advisor.

SINGAPORE

Terms and Conditions

Securities Law Information. The Option is being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that such Option grant is subject to
section 257 of the SFA and the Participant will not be able to make any
subsequent sale in Singapore, or any offer of such subsequent sale of the Shares
underlying the Option unless such sale or offer in Singapore is made pursuant to
the exemptions under Part XIII Division (1) Subdivision (4) (other than section
280) of the SFA (Chapter 289, 2006 Ed.). The Shares are currently traded on the
NYSE, which is located outside of Singapore, and Shares acquired under the Plan
may be sold through this exchange.

Notifications

Director Notification Requirement. Directors of a Singaporean Affiliate are
subject to certain notification requirements under the Singapore Companies Act.
Directors must notify the Singapore Affiliate in writing of an interest (e.g.,
Options, Shares, etc.) in the Company or any Affiliate within two (2) business
days of (i) its acquisition or disposal, (ii) any change in previously disclosed
interest (e.g., when Shares acquired at exercise are sold), or (iii) becoming a
director.

Insider Trading Notification. The Participant should be aware of the Singapore
insider trading rules, which may impact the acquisition or disposal of Shares or
rights to Shares under the Plan. Under the Singapore insider trading rules, the
Participant is prohibited from selling Shares when the Participant is in
possession of information which is not generally available and which the
Participant knows or should know will have a material effect on the price of
Shares once such information is generally available.

 

-17-



--------------------------------------------------------------------------------

UNITED KINGDOM

Terms and Conditions

Tax Withholding. This provision supplements Section 6 of the Award:

The Participant agrees that, if the Participant does not pay or the Employer or
the Company does not withhold from the Participant the full amount of income tax
that the Participant owes at exercise of the Option, or the release or
assignment of the Option for consideration, or the receipt of any other benefit
in connection with the Option (the “Taxable Event”) within 90 days after the
Taxable Event, or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003, then the amount that should have
been withheld shall constitute a loan owed by the Participant to the Employer,
effective 90 days after the Taxable Event. The Participant agrees that the loan
will bear interest at the then current rate of Her Majesty’s Revenue and Customs
(“HMRC”) and will be immediately due and repayable by the Participant, and the
Company and/or the Employer may recover it at any time thereafter by withholding
the funds from salary, bonus or any other funds due to the Participant by the
Employer, by withholding in Shares issued upon exercise of the Option or from
the cash proceeds from the sale of Shares or by demanding cash or a cheque from
the Participant. The Participant also authorizes the Company to delay the
issuance of any Shares unless and until the loan is repaid in full.

Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an officer or
executive director and income tax is not collected from or paid by the
Participant within 90 days of the Taxable Event, the amount of any uncollected
income tax may constitute a benefit to the Participant on which additional
income tax and national insurance contributions may be able. The Participant
acknowledges that the Company or the Employer may recover any such additional
income tax and national insurance contributions at any time thereafter by any of
the means referred to in Section 6 of the Award. However, the Participant is
primarily responsible for reporting and paying any income tax and national
insurance contributions due on this additional benefit directly to HMRC under
the self-assessment regime.

Termination of Employment. Section 4(b) does not apply to Participants employed
in the United Kingdom and Section 4(c) is replaced with the following provision:

(c) Effect of Other Termination of Employment. If the Participant’s active
employment with the Company and its Affiliates terminates (i) for any reason
(other than death or Disability) on or after the first anniversary of the Grant
Date or (ii) for any reason prior to the first anniversary of the Grant Date,
the unexercised portion of the Option may thereafter be exercised during the
period ending 90 days after the date of such termination of active employment,
but only to the extent such Option was vested at the time of such termination of
active employment. Notwithstanding any provision in the Plan to the contrary,
due to legal restrictions, if the Participant’s active employment with the
Company and its Affiliates terminates for reason of Retirement on or after the
first anniversary of the Grant date, the vesting of the Option shall not be
accelerated; however, the Participant may exercise any unexercised Option during
the period ending 90 days after the date of such termination of active
employment to the extent such Option was vested at the time of such termination
of active employment.

 

-18-